Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 29, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00252-CV



  IN RE GEICO COUNTY MUTUAL INSURANCE COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-22989

                  MEMORANDUM OPINION

      Relator GEICO County Mutual Insurance Company filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also
Tex. R. App. P. 52. In its petition, GEICO asks this court to compel the Honorable
Dedra Davis, presiding judge of the 270th District Court of Harris County, to vacate
her February 12, 2019 order denying GEICO’s motion for protection.

      On August 22, 2019, relator filed a motion asking this court to dismiss its
petition for writ of mandamus due to a settlement in the underlying action.

      We GRANT the motion and DISMISS relator’s petition for writ of
mandamus.




                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                         2